699 S.E.2d 927 (2010)
Karen STEINKRAUSE, Petitioner,
v.
George TATUM, Commissioner, North Carolina Division of Motor Vehicles, Respondent.
No. 18A10.
Supreme Court of North Carolina.
July 6, 2010.
George B. Currin, Raleigh, for Karen Steinkrause.
Jess D. Mekeel, Assistant Attorney General, for George Tatum; Christopher W. Brooks, Assistant Attorney General, for George Tatum, et al.
Prior report: ___ N.C.App. ___, 689 S.E.2d 379.

ORDER
Upon consideration of the petition filed by Petitioner (Steinkrause) on the 20th of January 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 6th of July 2010."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).